Title: To George Washington from William Ball, 25 May 1757
From: Ball, William
To: Washington, George



Dr Sr
Williamsburg May 25th 1757

Waited on the Governour this day in Company with Capt. McNeal, on my applying to him to be paid for my Servant Man Samuel Poe, was directed to you I hope Sir you will think it Reasonable to send Me Fifteen pounds Nothing could induce Me to value Him so low only that he is in my Countrys Service & has behav’d so well as to be made a Serjeant his first cost was £30 after he had serv’d two years I gave twenty odd pounds having then five years to serve, He has not serv’d Me one Moment

nor have I seen Him since I purchas’d Him, by our Law he would be oblig’d to serve me Nine years he has been gone two years last Christmas though at this time can’t justly Recollect, Should you not be of opinion to give Me the above Sum pray put Him in proper officers Hands to be convey’d to Me in Lancaster c[oun]ty, I hope Dr Sr you will pardon my troubling you with this, With Due Respect I Am your Very Afft. Hble Servt &c.

Wm Ball

